UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6071


BOBBY RAY GRADY,

                      Petitioner – Appellant,

          v.

WAYNE COUNTY CLERK OF COURT,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02283-FL)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bobby Ray Grady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bobby Ray Grady seeks to appeal the district court’s

order denying relief without prejudice on his 28 U.S.C. § 2254

(2006) petition and his petition for a writ of mandamus.                         The

order is not appealable unless a circuit justice or judge issues

a    certificate    of     appealability.          28   U.S.C.   § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).               When the district court denies

relief on the merits, a prisoner satisfies this standard by

demonstrating       that    reasonable       jurists    would    find   that     the

district    court’s      assessment    of    the    constitutional      claims   is

debatable    or    wrong.      Slack   v.     McDaniel,    529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                   Slack, 529 U.S.

at 484-85.

             We have independently reviewed the record and conclude

that Grady has not made the requisite showing.                   We find further

that the relief Grady seeks is not available by way of mandamus.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed   in    forma    pauperis,      and   dismiss   the   appeal.        We

                                         2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3